                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JASON M. HUFFMAN,                                )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        ) Case No. 4:18-CV-1710 PLC
                                                 )
NANCY A. BERRYHILL,                              )
Deputy Commissioner of Operations,               )
Social Security Administration,                  )
                                                 )
            Defendant.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No.17] Plaintiff requests an

award of $5,189.30, representing 28.7 hours of attorney work at a rate of $202.08 per hour, plus

$400 for the filing fee paid by Plaintiff’s counsel. Plaintiff attaches the “Fee Agreement and

Assignment,” in which he assigned any court-awarded fees to his attorney, David D. Camp.

[ECF No. 17-3]

       Defendant filed a response to Plaintiff’s motion for attorney’s fees, in which she states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $5,189.30.” [ECF No. 18] Additionally, Defendant “agrees that Plaintiff should be

compensated for the filing fee of $400.00 from the Judgment Fund administered by the United

States Treasury.” Defendant requests the Court enter an order awarding attorney’s fees in the

amount of $5,189.30 to be paid by the Social Security Administration. She notes, however, that

any award of attorney’s fees is subject to offset to satisfy any preexisting debt Plaintiff owes to

the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).
       IT IS HEREBY ORDERED that Plaintiff’s motion for an award of attorney’s fees (ECF

No. 17) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney’s fees in the

amount of $5.189.30, subject to offset for any preexisting debt that the Plaintiff owes to the

United States. After determining whether Plaintiff owes any debt to the United States that is

subject to offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of May, 2019




                                                  2
